DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                        GREGORY LACERRA,
                            Appellee.

                              No. 4D21-399

                          [February 17, 2022]

    Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jill K. Levy, Judge; L.T. Case Nos., 20-006001MM10A
(originally filed as 19-007000MM10A) and 20-000032AC10A.

  Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Senior Assistant Attorney General, West Palm Beach, for appellant.

  Eric T. Schwartzreich of Schwartzreich & Associates, Fort Lauderdale,
and Sheila Zolnoor of the Law Office of Sheila Zolnoor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.